Citation Nr: 0335737	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for acid reflux 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to PTSD.

3.  Entitlement to service connection for alcoholism, claimed 
as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.  Service in Vietnam is indicated by the 
evidence of record.  

In a June 2002 decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) granted the veteran's claim of 
entitlement to service connection for PTSD.  Action on the 
veteran's claim of entitlement to service connection for acid 
reflux disease, irritable bowel syndrome and alcoholism, all 
claimed as secondary to PTSD, was deferred.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of  the RO which denied 
the benefits sought on appeal.  The veteran submitted a 
notice of disagreement with that decision in September 2002.

The Board notes that in a September 2002 statement the 
veteran requested that adjudication of his claims be delayed, 
in that he was unable to attend medical examinations at the 
VA medical center (MC) due to his incarceration.  The RO 
apparently initially interpreted this statement as a request 
to withdraw his pending claims and notified the veteran in 
November 2002 that his appeal had been withdrawn.  The 
veteran subsequently expressed his intent that his appeal be 
continued, and the RO issued a statement of the case on the 
appealed issues in December 2002.  The veteran subsequently 
submitted a timely substantive appeal.  Because the veteran 
did not expressly withdraw the notice of disagreement that he 
filed in September 2002, and the RO has continued his appeal, 
the Board finds that it has jurisdiction over the veteran's 
appeal of the August 2002 decision.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's acid reflux disease is 
not related to a service-connected disability.

2.  The preponderance of the competent and probative evidence 
of record indicates that irritable bowel syndrome is not 
related to a service-connected disability.

3.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's alcoholism is not 
related to a service-connected disability.


CONCLUSIONS OF LAW

1.  Acid reflux disease is not proximately due to or the 
result of, nor has it been aggravated by, a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003).

2.  Irritable bowel syndrome is not proximately due to or the 
result of, nor has it been aggravated by, a service-connected 
disease or injury. 38 C.F.R. § 3.310 (2003).

3.  Alcoholism is not proximately due to or the result of, 
nor has it been aggravated by, a service-connected disease or 
injury.  38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that acid reflux disease, irritable 
bowel syndrome and alcoholism were caused by his service-
connected PTSD.  Because as explained below the three claims 
hinge upon the application of the same law, the Board will 
discuss them together.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that

the RO informed the veteran of the evidence needed to 
substantiate his claim in January 2002 by informing him of 
the provisions of the VCAA and the specific evidence required 
to substantiate his claims for service connection.  The RO 
also informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claims, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The Board notes that in the September 2001 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 30 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record at the 
end of a 30 day period.  The Federal Circuit found that the 
denial of a claim within one year of the notice, with a 
promise to reopen the claim within the one year period if 
substantiating evidence was submitted, did not satisfy the 
statutory requirement that the veteran be allowed one year in 
which to submit the requested evidence.  

The factual scenario in Paralyzed Veterans of America is, 
however, inapplicable to the specific circumstances of this 
case.  The Federal Circuit was concerned with the "premature 
denial" of a claim before the one year period for submitting 
evidence had expired.  In other words, the Federal Circuit 
wanted to ensure that a claimant had sufficient time to 
submit evidence before an adjudication was made.  In the 
January 2002 notice the RO also informed the veteran that he 
had up to one year following the notice to submit such 
evidence.  He has had over a year since January 2002 to 
submit evidence in support of his claims for service 
connection.  Additional evidence was added to the claims file 
more than 30 days following the January 2002 notice.  More 
than one year has now expired since the veteran was notified 
of the evidence needed to substantiate his claim.  The Board 
finds, therefore, that he has not been prejudiced by the 
reference in the January 2002 notice to a 30-day response 
period, and that adjudication of his claims by the Board may 
proceed.

In the August 2002 rating decision and the December 2002 
statement of the case the RO informed the veteran of the 
regulatory requirements for establishing entitlement to 
service connection, and the rationale for determining that 
the evidence he had then submitted did not show that those 
requirements were met.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

Duty to assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the available VA and private treatment records he 
identified.  In this regard the Board notes that the veteran 
reported having received treatment for the claimed 
disabilities at the Lincoln General Hospital and the Lincoln 
Regional Center.  The RO requested the treatment records from 
those facilities, but the hospitals responded that no records 
could be located for the veteran.  The veteran was notified 
of the hospital's response in June and August 2002 rating 
decisions and the December 2002 statement of the case.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  In this case 
the RO attempted to provide the veteran a VA examination, but 
the examination was not completed due to the veteran's 
incarceration.  In this regard the Board notes that the 
United States Court has held that a VA medical examination 
may not be withheld solely because the veteran is 
incarcerated.  See Bolton v. Brown, 8 Vet. App. 185 (1995).

As alluded to in the Introduction, a VA examination of the 
veteran is not feasible due to his incarceration.  The RO 
did, however, provide the veteran's medical records to a VA 
physician, and obtained a medical opinion regarding the 
claimed nexus between the gastrointestinal disorders and 
alcoholism and the service-connected PTSD.  The existing 
medical records documented a current diagnosis of disability 
pertaining to acid reflux disease and alcoholism and, for the 
sake of the medical nexus opinion, a current diagnosis of 
irritable bowel syndrome was presumed.  

As will be shown below, the critical issue in determining the 
veteran's entitlement to service connection is whether the 
claimed disabilities have been caused or aggravated by PTSD, 
not whether they exist or their severity.  In this situation 
a medical examination is not required in order to resolve 
that question.  The Board finds, therefore, that a VA medical 
examination is not necessary to make a decision on the claim.  
See Paralyzed Veterans of America, et. al., 345 F.3d at 1334 
[VA is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim]. 

The veteran has not alluded to the existence of any other 
available evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Relevant Law and Regulations

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).

In order to establish service connection for a disability as 
secondary to a service-connected disability, there must be 
(1) medical evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Service connection - alcoholism

In general, the law provides that no compensation may be paid 
for a disability which results from the veteran's own willful 
misconduct or abuse of alcohol or drugs.  See Section 8052 of 
the Omnibus Budget Reconciliation Act of 1990 ("OBRA"), Pub. 
L. No. 101- 508, § 8052, 104 Stat. 1388, 1388- 351; see also 
38 U.S.C.A. §§ 105, 1110 (West 1991); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2000).

In Allen v. Principi,  237 F.3d 1368 (Fed. Cir. 2001) the 
Federal Circuit held that the current version of 38 U.S.C.A. 
§ 1110, as amended by OBRA of 1990, when read in light of its 
legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service- connected 
disability.

The Federal Circuit stated:

We think the best interpretation of the statute is that 
it precludes compensation only in two situations: 1) for 
primary alcohol abuse disabilities; and 2) for secondary 
disabilities (such as cirrhosis of the liver) that 
result from primary alcohol abuse. By "primary," we mean 
an alcohol abuse disability arising during service from 
voluntary and willful drinking to excess. We do not 
think that the language of § 1110 precludes compensation 
in the third situation -- i.e., Allen's alleged case -- 
where an alcohol abuse disability arises secondarily 
from or as evidence of the increased severity of a non-
willful misconduct, service-connected disorder. By using 
the terms "disability resulting from" or "disability 
[that] is a result of," we think that Congress intended 
the cause of the disability to be determinative in 
assessing whether, under § 1110, a disability qualifies 
for either authorization for compensation under the 
provision or whether it fits within the language of 
express exclusion from compensation. ... Thus, 
compensation is authorized if the disability is caused 
by an "injury suffered or disease contracted in line of 
duty." Compensation is precluded if the disability is 
caused by "the veteran's own . . . abuse of alcohol or 
drugs." 


Analysis

The Board initially observes that the veteran does not appear 
to contend, and the evidence of record does not demonstrate, 
that the three claimed disabilities existed during the 
veteran's military service or for that matter for many years 
after service.  The Board additionally observes in passing 
that as discussed above if alcoholism had existed during 
service this would constitute misconduct and service 
connection could not be granted. 

In essence, the veteran contends that each of the three 
claimed disabilities is related to his service-connected 
PTSD.

Medical records from the Nebraska Department of Corrections 
show that the veteran was treated for acid reflux disease 
while incarcerated.  In addition, VA treatment records 
include a diagnosis of alcohol dependency.  Although the 
available medical evidence does not reflect a diagnosis of 
irritable bowel syndrome, an din the absence of a 
compensation and pension physical examination due to the 
veteran's incarceration, for the purpose of analysis the 
Board will presume that such a diagnosis has been rendered.  
Wallin element (1), current disability, has arguably been 
satisfied with respect to each of the three claimed 
disabilities.  

Furthermore, with respect to Wallin element (2), the RO 
granted entitlement to service connection for PTSD in June 
2002, which is currently rated as 70 percent disabling.  
Element (2) is therefore also satisfied. 

[The Board additionally observes in passing that service 
connection is also in effect for diabetes mellitus.  However, 
the veteran does not appear to be contending that the three 
claimed disabilities here under consideration are related to 
his service-connected diabetes mellitus, and there is no 
evidence of which suggests that such is the case.  The 
Board's inquiry below will therefore focus on the claimed 
relationship between the veteran's service-connected PTSD and 
the disabilities for which he now seeks service connection on 
a secondary basis.]  

The veteran's claims are therefore supported by medical 
evidence of current disabilities and evidence of service 
connection for PTSD.  For the reasons that will be explained 
below, however, the Board finds that the medical evidence 
does not show a relationship between the service-connected 
PTSD and any of the claimed disabilities, which is required 
if service connection is to be granted.  See Wallin, 11 Vet. 
App. at 512.

From September 2000 until his incarceration in January 2002, 
the veteran received ongoing treatment for PTSD from the VA 
medical center (MC).  During a PTSD evaluation in December 
2001, he complained of feeling nauseous for the previous 
month.  He continued to drink alcohol, and had not stopped 
drinking as recommended by his psychiatrist.  He also 
continued to smoke two packs of cigarettes a day.  Following 
the evaluation the psychiatrist entered diagnoses of PTSD, 
alcohol dependence, and nicotine dependence.  The 
psychiatrist also found that the veteran's history of alcohol 
and nicotine dependence "puts him at risk for significant 
gastrointestinal pathology."  The remaining medical records 
from the VAMC and the Nebraska Department of Corrections do 
not provide any etiology for the acid reflux disease, 
irritable bowel syndrome, or alcoholism.  

Pursuant to its statutory duty to assist, the RO forwarded 
the veteran's claims file to a physician at the VAMC in order 
to obtain an opinion on whether any of the claimed disorders 
were secondary to PTSD.  In a September 2002 report the VA  
physician stated that he had researched the medical 
literature on these issues, and that his medical opinion was 
based on the results of that research.  He stated that based 
on extensive search of the medical literature he could find 
nothing that would establish that acid reflux disease, 
irritable bowel syndrome, or alcoholism were secondary to 
PTSD.

The Board notes that the Court has found that if a service-
connected disorder has aggravated a nonservice-connected 
disorder, regardless of whether the additional impairment is 
a separate disease or injury that was caused by the service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability over and above the 
degree of disability existing in the absence of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  

In his September 2002 medical opinion the VA physician did 
not limit his analysis to whether acid reflux disease, 
irritable bowel syndrome, or alcoholism were proximately due 
to or the result of PTSD.  The physician found that there was 
no evidence in the medical literature that any of the claimed 
disorders, or their inherent symptoms, were secondary to 
PTSD.  The Board interprets this finding as incorporating the 
issue of whether PTSD caused an increase in the disability 
resulting from acid reflux disease, irritable bowel syndrome, 
or alcoholism, and that that finding is negative.  In short, 
the medical opinion determined that there was no relationship 
whatsoever between the veteran's service-connected disability 
and the claimed disabilities.

The VA medical opinion appears to be consistent with the 
veteran's medical treatment records, which document alcohol 
abuse and related gastrointestinal problems without ascribing 
any such to the veteran's PTSD. 

The veteran has contended that the three claimed disabilities 
are related to PTSD.  To the extent that the veteran seeks to 
proffer his bare contention to that effect as nexus evidence, 
it is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The veteran's assertions 
offered in support his claim are not competent medical 
evidence and are entitled to no weight of probative value.  

In short, the preponderance of the evidence is against the 
veteran's claims as to the matter of nexus.  Wallin element 
(3) has thus not been met, and the veteran's claims fail on 
that basis.

In summary, although the medical evidence may show that the 
veteran has acid reflux disease, irritable bowel syndrome, 
and alcoholism, and service connection has been established 
for PTSD, the medical evidence does not show a relationship 
between PTSD and any of the claimed disorders.  The Board 
finds, therefore, that the criteria for service connection 
are not met, and that the preponderance of the evidence is 
against the claims of entitlement to service connection for 
acid reflux disease, irritable bowel syndrome, and 
alcoholism.






CONTINUED ON NEXT PAGE



ORDER

The claim of entitlement to service connection for acid 
reflux disease, claimed as secondary to PTSD, is denied.

The claim of entitlement to service connection for irritable 
bowel syndrome, claimed as secondary to PTSD, is denied.

The claim of entitlement to service connection for 
alcoholism, claimed as secondary to PTSD, is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



